DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111” filed on November 10, 2020 in response to a non-final office action dated August 10, 2020 for application 16/432515.
Terminal Disclaimer
The terminal disclaimer filed on February 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10333753 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, Armon Shahdadi, Esq. Reg. No. 70,728 on February 16, 2021 through subsequent communications following a telephone interview on February 11, 2021.  This listing of claims will replace all prior versions, and listing of claims previously presented.
Listing of Claims:
Claims 1-20 (Cancelled)

Claim 21 (Currently amended): A method for remotely managing a first device through a gateway, the method comprising:

providing to the management server, from the gateway, an indication that the first device and a second device are connected to the gateway and controlled by the gateway, wherein the management agent causes the gateway to provide the indication and collect information specific to the first and second devices;
receiving, at the gateway, a plugin generated by the management server based on a first device type of the first device and a second device type of the second device, the first and second device types being different from one another;
receiving, at the gateway, a first command and a second command from the management server, the first command identifying the first device and the second command identifying the second device;
modifying, at the gateway, the first and second commands into commands capable of being carried out on the first device and the second device, respectively, wherein the plugin is utilized for executing scripts to perform the modification of the first and second commands.

Claim 22 (Previously presented): The method of claim 21, wherein the first command includes an executable instruction to be executed by the plugin.

Claim 23 (Previously presented): The method of claim 21, wherein the first and second commands are received at the gateway based on the first and second devices being included in the same group stored at the management server.

Claim 24 (Previously presented): The method of claim 21, wherein the first command instructs the gateway to cause a plurality of devices to each perform an action.

Claim 25 (Previously presented): The method of claim 21, wherein the first command instructs the gateway to retrieve information from the first device and provide the information to the management server.

Claim 26 (Previously presented): The method of claim 21, further comprising, prior to transmitting the management agent, enrolling the gateway with the management server.

Claim 27 (Previously presented): The method of claim 21, further comprising providing to the management server an indication that a new device is connected to the gateway and controlled by the gateway.

Claim 28 (Currently amended): A non-transitory, computer-readable medium comprising instructions that, when executed by a processor associated with a gateway device, cause the processor to perform stages for remotely managing a first device through the gateway device, the stages comprising:
receiving, at the gateway, a management agent from a management server, the management agent configured to receive and carry out commands provided by the management server;
providing to the management server, from the gateway, an indication that the first device and a second device are connected to the gateway and controlled by the gateway, wherein the management agent causes the gateway to provide the indication and collect information specific to the first and second devices; 

receiving, at the gateway, a first command and a second command from the management server, the first command identifying the first device and the second command identifying the second device;
modifying, at the gateway, the first and second commands into commands capable of being carried out on the first device and the second device, respectively, wherein the plugin is utilized for executing scripts to perform the modification of the first and second commands.

Claim 29 (Previously presented): The non-transitory, computer-readable medium of claim 28, wherein the first command includes an executable instruction to be executed by the plugin.

Claim 30 (Previously presented): The non-transitory, computer-readable medium of claim 28, wherein the first and second commands are received at the gateway based on the first and second devices being included in the same group stored at the management server.

Claim 31 (Previously presented): The non-transitory, computer-readable medium of claim 28, wherein the first command instructs the gateway to cause a plurality of devices to each perform an action.

Claim 32 (Previously presented): The non-transitory, computer-readable medium of claim 28, wherein the first command instructs the gateway to retrieve information from the first device and provide the information to the management server.

Claim 33 (Previously presented): The non-transitory, computer-readable medium of claim 28, the stages further comprising, prior to transmitting the management agent, enrolling the gateway with the management server.

Claim 34 (Previously presented): The non-transitory, computer-readable medium of claim 28, the stages further comprising providing to the management server an indication that a new device is connected to the gateway and controlled by the gateway.

Claim 35 (Currently amended): A system for remotely managing a first device through a gateway, comprising:
a gateway that is remotely enrolled at a management server, wherein the gateway:
receives a management agent from the management server, the management agent configured to receive and carry out commands provided by the management server;
provide to the management server an indication that the first device and a second device are connected to the gateway and controlled by the gateway, wherein the management agent causes the gateway to provide the indication and collect information specific to the first and second devices; 
receives a plugin generated by the management server based on a first device type of the first device and a second device type of the second device, the first and second device types being different from one another; 
receives a first command and a second command from the management server, the first command identifying the first device and the second command identifying the second device;
on the first device and the second device, respectively, wherein the plugin is utilized for executing scripts to perform the modification of the first and second commands.

Claim 36 (Previously presented): The system of claim 35, wherein the first command includes an executable instruction to be executed by the plugin.

Claim 37 (Previously presented): The system of claim 35, wherein the first and second commands are received at the gateway based on the first and second devices being included in the same group stored at the management server.

Claim 38 (Previously presented): The system of claim 35, wherein the first command instructs the gateway device to cause a plurality of devices to each perform an action.

Claim 39 (Previously presented): The system of claim 35, wherein the first command instructs the gateway to retrieve information from the first device and provide the information to the management server.

Claim 40 (Previously presented): The system of claim 35, further comprising, prior to transmitting the management agent, enrolling the gateway with the management serve.

35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement to the management and performance of IoT (e.g. proxy) devices by providing a gateway with the capability of using a management agent and plugin supplied by a management server to repackage commands provided by the management system such that the gateway can interface and provide understandable instructions to the various types of IoT devices.  As such, the claimed invention is confined to a particularly useful application.

Reasons For Allowance
The following is an examiner’s statement for reasons for allowance.  The closest prior art of record Jain (U.S. 2017/0099176 A1; herein referred to as Jain) in view of Otting et al. (U.S. 2017/0187831 A1; herein referred to as Otting) does not teach a method, article of manufacture and system for remotely managing devices through a gateway, wherein the gateway receives a management agent to be used to receive and carry out commands from a management server.  Thereafter the management agent causes the gateway to provide an indication to the management server that the first device and a second device are connected to the gateway and to collect information specific to the first and second devices.  Thence, the gateway receives a plugin generated by the management server based on a first device type of the first device and a second device of the second device type, the first and second device types being different from one another.  Thereafter the gateway receives a first 
Jain is directed to systems and methods to manage Internet connected devices using an Internet gateway subject to management by a management agent.  Jain teaches some of the limitations and elements of the claimed invention: (receiving, at the gateway, a management agent (e.g. management agent aka edge agent Fig. 2, ¶ [0025]) from a management server (e.g. management server 102 – Fig. 1, ¶ [0019]) to the gateway (e.g. IoT gateway 210 –see Fig. 2, ¶ [0025]) the management agent (e.g. edge agent 220 –Fig. 2) configured to receive and carry out commands (e.g. commands using sensor drivers and apps downloaded from management server) provided by the management server(¶ [0026]); providing to the management server (see management server 102, 202, Figs. 1 – 2), from the gateway, an indication (e.g. assign to the gateway a corresponding identity) that the first device and a second device are connected to the gateway and controlled by the gateway (e.g. provisioning the gateway to control the IoT device – steps 306, 308 Fig. 3, ¶¶ [0030 -0031]).  However, Jain does not teach all of the elements of the claimed invention. 
Otting is directed to systems and methods for managing resources in network or cloud based infrastructures by standardizing requests for different types of resource devices.  In combination with Jain, Otting teaches some of the elements of the claimed invention: receiving, at the gateway (e.g. resource management device – 108a – Fig. 1, ¶ [0042]), a first command and a second command from the management server (¶ [0040]), the first command identifying the first device (e.g. via a successful authentication from the resource management device, ¶ [0027]) and the second command identifying the second device (via the ACL List, ¶ [0028]).  However the combination of Jain and Otting does not teach all of the elements of the claimed invention. 
Jain and Otting, respectively, and in combination, while teaching various techniques for managing multiple device types in a computerized network to enable the performance of actions directed to the devices, does not teach ordered steps for a management server controlling devices of different types through a gateway wherein the gateway receives a management agent from the management server and as commanded by the management agent, provides an indication  to the management server that a first and second device is connected and controlled by the gateway, and  
collects information specific to the devices, so that the management server can generate  and send to the gateway device a plugin based on a first device type of the first device and a second device type of the second device, the first and second device types being different from one another, so that when the management server sends to the gateway a first command identifying the first device and a second command identifying the second device, the gateway can modify the first and second commands into commands capable of being carried out on the first device and the second device, respectively, wherein the plugin is utilized for executing scripts to perform the modification of the first and second commands The limitations as recited: (wherein the management agent causes the gateway to provide the indication and collect information specific to the first and second devices; receiving, at the gateway, a plugin generated by the management server based on a first device type of the first device and a second device type of the second device, the first and second device types being different from one another; , wherein the plugin is utilized for executing scripts to perform the modification of the first and second commands) and as an ordered combination identify distinctive elements of the claimed invention. When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of the instant 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 21 – 40 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/J.N.F/               Examiner, Art Unit 2444

 /JOHN A FOLLANSBEE/               Supervisory Patent Examiner, Art Unit 2444